Citation Nr: 0023905	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment of burial benefits for the deceased 
veteran.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1945 to October 
1946.  He died in November 1996.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  At the time of his death in November 1996, the veteran 
was not in receipt of compensation or pension benefits, nor 
was there any claim for compensation or pension benefits 
pending.  

3.  The veteran died in a non-VA hospital.  


CONCLUSION OF LAW

Entitlement to payment of burial benefits for the deceased 
veteran is not established.  38 U.S.C.A. §§ 2302, 5107 (West 
1991); 38 U.S.C.A. § 2303 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.1600 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim that is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Payment of burial expenses is allowed for a deceased veteran, 
who was discharged or released from active service under 
conditions other than dishonorable, on a service-connected or 
non-service connected basis.  38 U.S.C.A. § 2302(a); 
38 C.F.R. § 3.1600 (1998).  Payment of burial expenses may be 
authorized if the veteran died as the result of a service-
connected disability.  38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1600(a).   

If the veteran's death is not service-connected, entitlement 
to payment of burial expenses may be established if: 1) at 
the time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of 
death to support of finding of entitlement to compensation or 
pension prior to death; or 3) the deceased veteran was 
discharged or released from active service for disability 
incurred or aggravated therein, if no one claims the body and 
there are insufficient resources in the veteran's estate to 
pay the expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1600(b).      

Burial benefits are also payable if a veteran dies from non-
service connected causes while properly hospitalized by VA.  
38 U.S.C.A. § 2303(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1600(c).  For burial allowance purposes, the term 
"hospitalized by VA" means authorized admission to a VA 
facility for hospital, nursing home, or domiciliary care; 
authorized admission (or transfer) to a non-VA facility for 
hospital care; authorized admission (transfer) to a nursing 
home for nursing home care at the expense of the United 
States; or authorized admission (or transfer) to a State 
nursing home for nursing home care with respect to which 
payment is authorized under law.  38 C.F.R. § 2303(a)(2); 
38 C.F.R. § 3.1600(c).    

In this case, the veteran died at Spruce Pine Community 
Hospital in November 1996 of respiratory arrest secondary to 
sinus arrest due to or as a consequence of complete heart 
block.  At that time of his death, the veteran was not 
service-connected for any disabilities and did not have any 
claim for VA benefits pending.  There was no evidence that 
the veteran had been discharged or released from active 
service for disability incurred or aggravated therein.  
Spruce Pine Community Hospital is not a VA facility.  There 
is no evidence that VA authorized the veteran's admission to 
Spruce Pine Community Hospital.  Therefore, there is no basis 
for entitlement to burial benefits for the deceased veteran.  
38 U.S.C.A. §§ 2302, 5107(b) (West 1991); 38 U.S.C.A. § 2303 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.1600. 

Where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement.  Cacalda 
v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  The law provides for payment of burial benefits only 
under the above specified conditions.  In this case, those 
conditions have not been met.  

In her April 1997 statement, the appellant explained that the 
veteran had at one time received monthly VA benefits, but 
that those payments stopped when she became disabled and 
began receiving Social Security disability benefits.  They 
were told that they received too much money to continue 
receiving the VA pension.  In addition, she stated that, when 
the veteran became ill, she was unable to take him to the 
nearest VA hospital.  Although the Board is sympathetic to 
the appellant's claim and to her particular circumstances, 
action by the Board and VA is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  The 
appellant has presented no evidence to show that the 
veteran's non-service connected death satisfied any of the 
conditions on which entitlement to burial benefits is 
predicated.  Accordingly, the appellant's claim must be 
denied for lack of legal merit.


ORDER

Payment of burial benefits for the deceased veteran is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

